Case 1:19-cr-00488-VSB Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a------ xX
UNITED STATES OF AMERICA,
~against-
Keenan Carroll,
Defendant.
wen ene nen n ene nnn nee ne nen ne eee enene X

 

Vernon S. Broderick, United States District Judge:

 

 

riled 0 Upc opNY C+
: DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE FILED: 3

 

1:19-CR-00488 - 1 (VSB)

ORDER

It is hereby ORDERED that the defendant’s bail is modified to include: mental health

evaluation & treatment as directed by Pretrial Services.

Dated: New York, New York
March 9, 2020

SO ORDERE

[| A

Vernon S. Broderick
United States District Judge

  

 
